Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 19-1270

                              CÉSAR SANTANA,

                                Petitioner,

                                      v.

              BRAD COWEN, Superintendent, MCI Norfolk,

                                Respondent.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                                   Before

                        Howard, Chief Judge,
                Selya and Thompson, Circuit Judges.


     Elizabeth Caddick on brief for petitioner.
     Maura Healey, Attorney General of Massachusetts, and Susanne
G. Reardon, Assistant Attorney General, on brief for respondent.


                               July 7, 2021
            SELYA, Circuit Judge.           This case, which pits a state

prisoner seeking federal habeas relief against the superintendent

of the state correctional institution in which he is confined,

turns on the narrow contours of federal habeas review and the

deference due to the state court's findings of fact.                       Staying

within those guardrails and reviewing the district court's denial

of the habeas petition de novo, we affirm.

            The essential facts may be succinctly summarized.                  The

reader who thirsts for a more detailed description of the facts

should consult the opinion of the court below, see Santana v. Cowen

(Santana II), 361 F. Supp. 3d 115, 119-23 (D. Mass. 2019), and the

opinion     of   the   Massachusetts    Supreme         Judicial   Court    (SJC)

rejecting Santana's direct appeal, see Commonwealth v. Santana

(Santana I), 82 N.E.3d 986, 990-91 (Mass. 2017).

            On August 25, 2004, Rafael Castro (Castro) and his

stepdaughter, Norma Cedeno, were attacked by four men upon their

return to Castro's apartment in Lawrence, Massachusetts.                    Castro

was killed by a gunshot wound to his head.                During the following

week, petitioner-appellant César Santana (Santana), who was on

probation in connection with an unrelated offense, contacted his

probation    officer    and   said   that    he   was    willing   to   disclose

information about a shooting in Lawrence in exchange for money.

The probation officer reported this contact to the Boston police.




                                     - 2 -
The record sheds no light on what response (if any) the call

elicited.

            Seven   months    later,   Santana   —   then   incarcerated   on

unrelated charges — again contacted his probation officer about

the shooting in Lawrence.       Nothing happened.     Eventually, however,

the authorities decided to question Santana about the shooting.

            On March 4, 2005, a Massachusetts state trooper, Robert

LaBarge (LaBarge), interviewed Santana.          LaBarge was accompanied

by a bilingual member of the Lawrence police force, Detective

Carlos Cueva (Cueva).        Although Santana stated that he spoke and

understood English, Detective Cueva          was meant to serve        as a

translator, if needed, because Santana's primary language was

Spanish.    Santana consented to the recording of the interview "as

long as it is not used in court."

            Following a brief discussion of Santana's educational

level, English and Spanish language proficiency, and the like,

Trooper LaBarge, with Detective Cueva's assistance, gave Santana

Miranda warnings.      See Miranda v. Arizona, 384 U.S. 436, 444

(1966).     At Trooper LaBarge's request, Santana read each warning

out loud in Spanish and confirmed that he understood it.            He then

signed a copy of the written warnings.

            When Trooper LaBarge began questioning Santana about the

Lawrence shooting, Santana stated, early on, that he was "willing

to help" but "want[ed] to talk with [Trooper LaBarge] without the


                                   - 3 -
pressure of the tape recorder."          Santana agreed to continue the

interview with the officers taking notes.                  When the    session

concluded, though, Santana refused to sign the notes.

             On December 12, 2008, an Essex County grand jury returned

an indictment charging Santana with first-degree murder, home

invasion, two counts of armed assault during a burglary, and two

counts of kidnapping while armed with a firearm.               Santana thrice

moved to suppress the statements that he had made to Trooper

LaBarge, but all three motions were denied.               Following an eight-

day trial, a jury found Santana guilty on all six counts, and the

presiding judge sentenced him to life imprisonment.             On August 17,

2017, the SJC affirmed the denial of Santana's third motion to

suppress and affirmed his convictions and sentence.               See Santana

I, 82 N.E.3d at 992-95, 1002.

             Santana repaired to the federal district court, seeking

habeas relief.     See 28 U.S.C. § 2254.           He argued — as relevant

here — that the SJC not only unreasonably determined that he had

voluntarily made incriminating statements to Trooper LaBarge but

also   unreasonably   applied    clearly     established     federal   law   in

finding those statements voluntary.                He stressed his initial

insistence that his statements "not [be] used in court."

             In a thoughtful rescript, the district court denied

Santana's habeas petition.        See Santana II, 361 F. Supp. 3d at

131.    It    concluded   that   the   SJC   had    not   misapplied   clearly


                                   - 4 -
established federal law and that the SJC's determination that any

promise of confidentiality had been wiped away by Santana's consent

to the Miranda protocol withstood review under the deferential

habeas standard.    See id.   This timely appeal followed.

            We need not linger.    We often have said that when a

district court has "supportably found the facts, applied the

appropriate legal standards, articulated [its] reasoning clearly,

and reached a correct result, a reviewing court ought not to write

at length merely to hear its own words resonate."    deBenedictis v.

Brady-Zell (In re Brady-Zell), 756 F.3d 69, 71 (1st Cir. 2014);

accord De La Cruz-Candela v. JetBlue Airways Corp., 829 F. App'x

531, 532 (1st Cir. 2020); United States v. Wetmore, 812 F.3d 245,

248 (1st Cir. 2016); Moses v. Mele, 711 F.3d 213, 215-16 (1st Cir.

2013); Eaton v. Penn-Am. Ins. Co., 626 F.3d 113, 114 (1st Cir.

2010); Vargas-Ruiz v. Golden Arch Dev., Inc., 368 F.3d 1, 2 (1st

Cir. 2004); Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st

Cir. 2002); Ayala v. Union de Tronquistas de P.R., Local 901, 74

F.3d 344, 345 (1st Cir. 1996); Holders Cap. Corp. v. Cal. Union

Ins. Co. (In re San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d

36, 38 (1st Cir. 1993).   So it is here.   We add only three sets of

comments.

            1.   To begin, it is important to recognize that the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), see

Pub. L. No. 104-132, 110 Stat. 1214, provides the beacon by which


                                - 5 -
we must steer, see Cronin v. Comm'r of Prob., 783 F.3d 47, 50 (1st

Cir. 2015).       AEDPA only "permits federal courts to grant habeas

relief    after    a   final    state-court   adjudication   of   a    federal

constitutional claim if that adjudication can be shown to be

'contrary to,' or to have involved, 'an unreasonable application

of, clearly established Federal law, as determined by the Supreme

Court of the United States' or in the alternative, to have been

'based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceedings.'"               Foxworth

v. St. Amand, 570 F.3d 414, 424 (1st Cir. 2009) (quoting 28 U.S.C.

§ 2254(d)).       A    state-court    "decision   is   contrary   to   clearly

established federal law either if it announces a rule of law that

directly contradicts existing Supreme Court precedent or if the

state court has reached a different result than the Supreme Court

on materially indistinguishable facts."           Cronin, 783 F.3d at 50.

In conducting this tamisage, "the state court's factual findings

are presumed to be correct, and they can be overcome only by clear

and convincing evidence."           Foxworth, 570 F.3d at 424 (citing 28

U.S.C. § 2254(e)(1)).          Here, the district court faithfully applied

these standards to conclude that Santana was not entitled to habeas

relief.

            2.     In this court — as in the court below — Santana

proffers a trio of factual determinations that he asserts were

unreasonably made by the SJC.            We review the district court's


                                      - 6 -
evaluation of those proffers de novo, see id. at 425, and like

that court, we conclude that each determination is amply supported

by the record.

          a.   Santana asserts that the SJC unreasonably determined

that he could "speak and understand a fair amount of English" and

that he "fully understood what was going on" in the interview with

Trooper LaBarge. Santana I, 82 N.E.3d at 992-93.        But the recorded

portion of the interview clearly demonstrated that Santana did

understand some English, and the SJC's determination that Santana

"understood what was going on" was supported by facts such as his

seeking out of the police, his receipt of Miranda warnings in his

native language, his avowed understanding of those warnings, and

his   knowledge   that   Trooper    LaBarge   planned   to   report   the

information Santana provided to the prosecutor.1        See id. at 994-

95.




      1Santana makes much of his claim that "[t]he SJC ignored the
expert evidence that [Santana] spoke at a beginner's level of
English and was only capable of conversing in English on a
superficial level, such as a standard greeting." But even though
the SJC did not specifically mention this expert testimony, we
cannot conclude that the SJC — which took pains to note that it
had "conducted a complete review of the record," Santana I, 82
N.E.3d at 1002 — did not consider it. After all, the SJC, relying
heavily on the motion judge's decision (issued three days after
presiding over a suppression hearing at which Santana's expert
testified), drew the conclusion that Santana could speak and
understand a "fair amount of English." On this record, it seems
quite likely that the SJC simply found the evidence unpersuasive.


                                   - 7 -
           b.   Santana asserts that the SJC unreasonably determined

that he understood that his statements to Trooper LaBarge could be

used against him because he asked the police to stop the recording.

See id. at 995.    The SJC, however, put the shoe on the other foot:

it reasonably concluded that Santana's request was an additional

circumstance supporting its determination that Santana knew that

his statements could be used against him.        See id.    Where, as here,

the record permits two plausible but competing interpretations of

the significance of a fact, the state court's choice between those

competing interpretations cannot be set aside on habeas review.

See Torres v. Dennehy, 615 F.3d 1, 5 (1st Cir. 2010); Desrosier v.

Bissonnette, 502 F.3d 38, 43 (1st Cir. 2007).

           c.   Santana asserts that the SJC unreasonably determined

that he spoke with the officers based upon self-interest and fear

of   another.     See   Santana   I,   82   N.E.3d   at   995.   The   SJC's

determination, though, was solidly supported by the transcript of

the interview, in which Santana stated, "I'm not worried for

telling [Trooper LaBarge] and the police what I got to say,

understand?, the thing is . . . that young nineteen-year-old guy,

that little guy has about four deaths under his belt.            That young

guy has me . . . under a lot of pressure and terrified."           Santana

II, 361 F. Supp. 3d at 123.

           3.   Santana also claims that "the SJC's decision was

contrary to and involved an unreasonable application of clearly


                                   - 8 -
established federal law." That claim lacks force. As the district

court     correctly     concluded,        the     SJC's     determination    was    in

conformity with clearly established federal law pertaining to

voluntariness.         See id. at 131.           "In Miranda, the Supreme Court

determined      that    the    Fifth     Amendment    privilege     against    self-

incrimination requires law enforcement personnel to warn a person

subjected to custodial interrogation of certain constitutional

rights."      Id. at 129 (citing Miranda, 384 U.S. at 444).                        "The

individual undergoing interrogation may elect to waive his rights,

but    such    waiver       must    be   'made    voluntarily,     knowingly,      and

intelligently.'" Id. at 129-30 (quoting Miranda, 384 U.S. at 444).

The district court recognized that the waiver "must be 'the product

of free and deliberate choice'" to be "voluntary."                      Id. at 130

(quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)). It similarly

recognized that to assess voluntariness, "courts may consider

factors       such     as     the    defendant's          age,   education    level,

intelligence, whether they were informed of their constitutional

rights, detention duration, whether questioning was lengthy and

repetitious, and any use of corporal punishment."                      Id. (citing

Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973)). The district

court then supportably concluded that the SJC appreciated this

clearly established federal law and applied it in a reasonable

way.    No more was exigible.




                                          - 9 -
            We need go no further.   Santana has failed to carry his

burden of showing, by clear and convincing evidence, that the SJC's

factfinding was unreasonable.    Similarly, he has failed to carry

his burden of showing that the SJC either misapplied or failed to

follow clearly established federal law. Hence, we summarily affirm

the district court's denial of habeas relief for substantially the

reasons elucidated in the district court's thoughtful rescript.



Affirmed.   See 1st Cir. R. 27.0(c).




                                - 10 -